Name: Commission Regulation (EC) No 1976/2006 of 20 December 2006 amending Regulations (EC) No 2204/2002, (EC) No 70/2001 and (EC) No 68/2001 as regards the extension of the periods of application (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic policy;  employment;  business classification
 Date Published: nan

 23.12.2006 EN Official Journal of the European Union L 368/85 COMMISSION REGULATION (EC) No 1976/2006 of 20 December 2006 amending Regulations (EC) No 2204/2002, (EC) No 70/2001 and (EC) No 68/2001 as regards the extension of the periods of application (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 994/98 of 7 May 1998 on the application of Articles 92 and 93 of the Treaty establishing the European Community to certain categories of horizontal State aid (1), and in particular points (a)(i), (ii),(iv) and point (b) of Article 1(1) thereof, Having published a draft of this Regulation, After consulting the Advisory Committee on State Aid, Whereas: (1) Commission Regulation (EC) No 2204/2002 of 12 December 2002 on the application of Articles 87 and 88 of the EC Treaty to State aid for employment (2), Commission Regulation (EC) No 70/2001 of 12 January 2001 on the application of Articles 87 and 88 of the EC Treaty to State aid to small and medium-sized enterprises (3) and Commission Regulation (EC) No 68/2001 of 12 January 2001 on the application of Articles 87 and 88 of the EC Treaty to training aid (4) will expire on 31 December 2006. In its State Aid Action Plan (5) the Commission has proposed regrouping these Regulations in one single block exemption Regulation and possibly adding other areas referred to in Article 1 and 2 of Regulation (EC) No 994/98. (2) The contents of the future block exemption Regulation depends in particular on the results of the public consultations initiated by the State aid action plan on less and better targeted State aid: a roadmap for State aid reform 2005 (6) and the consultation paper on aid for innovation. Discussions with representatives of Member States are also necessary in order to define the categories of aid which might be considered compatible with the Treaty. In order to proceed with the current consultations and the analysis of their results, it is appropriate to extend the period of application of Regulations (EC) No 2204/2002, (EC) No 70/2001 and (EC) No 68/2001 until 30 June 2008. (3) Regulations (EC) No 2204/2002, (EC) No 70/2001 and (EC) No 68/2001 should therefore be amended accordingly. (4) In addition it is appropriate not to request Member States to send in new summary information sheets for measures which are prolonged under this Regulation without being modified in substance, HAS ADOPTED THIS REGULATION: Article 1 In Article 11(1) of Regulation (EC) No 2204/2002, the second sentence is replaced by the following: It shall apply until 30 June 2008. Article 2 In Article 10(1) of Regulation (EC) No 70/2001, the second sentence is replaced by the following: It shall apply until 30 June 2008. Article 3 In Article 8(1) of Regulation (EC) No 68/2001, the second sentence is replaced by the following: It shall apply until 30 June 2008. Article 4 The obligation to communicate summary information sheets on measures implemented, pursuant to Article 7(1) of Regulation (EC) No 68/2001, Article 9(1) of Regulation (EC) No 70/2001 and Article 10(1) of Regulation (EC) No 2204/2002 shall not apply to State aid measures prolonging existing measures pursuant to this Regulation, provided no substantive amendment is made to such measures and that summary information sheets were duly submitted on the implementation of such measures. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2006. For the Commission Neelie KROES Member of the Commission (1) OJ L 142, 14.5.1998, p. 1. (2) OJ L 337, 13.12.2002, p. 3. Regulation as amended by Regulation (EC) No 1040/2006 (OJ L 187, 8.7.2006, p. 8). (3) OJ L 10, 13.1.2001, p. 33. Regulation as last amended by Regulation (EC) No 1040/2006. (4) OJ L 10, 13.1.2001, p. 20. Regulation as last amended by Regulation (EC) No 1040/2006. (5) COM(2005) 107 final. (6) COM(2005) 436 final.